Case 1:19-cv-03799-NGG-PK Document 21 Filed 05/11/20 Page 1 of 4 PageID #: 96




                      IN THE UNITED STATES DISTRICT COURT
                 IN AND FOR THE EASTERN DISTRICT OF NEW YORK

 SEMYON GRINBLAT, individually and on                        STIPUTLATED
 behalf of all others similarly situated,                JOINT STATUS REPORT

                                        Plaintiff,

                    -against-
                                                           CASE NO.: 19-cv-3799
 195 BURGER CORP., BILL WOLF
 PETROLEUM CORP., JOHN DOE 1-X,
 persons yet unknown, Limited Liability
 Companies, Partnerships, Corporations 1-
 X, entities yet unknown,

                                    Defendants.


       On May 4, 2020, the Court ordered counsel to file an updated status report by May 11,

2020. In compliance with the Court’s Order, the parties, by and through their undersigned counsel,

submit the below updated Joint Status Report. In accordance with the Court’s Order, the parties

have conferred regarding the status of this litigation and submit the following statement of their

respective interests and efforts to resolve this case.

   1. This case concerns the a Burger King restraint located at 195-10 Jamaica Avenue, Hollis,

       NY 11423-2640 (“Burger King”).

   2. The Plaintiff filed this action for himself, and those similarly situated, complaining of the

       violations of Title III of the ADA. This action was brought under the ADA, 42 U.S.C.

       §12182, §12183 and §12188(a) – incorporating by reference the remedies and procedures

       found in 42 U.S.C. 2000a-3, §204 of the Civil Rights Act of 1964 – the ADA’s


                                                     1
Case 1:19-cv-03799-NGG-PK Document 21 Filed 05/11/20 Page 2 of 4 PageID #: 97




      Accessibility Guidelines, 28 CFR Part 36, subpart D, the 2004 ADA Accessibility

      Guidelines (“ADAAG”) at 36 CFR Part 1191, appendices B and D, 2010 ADA Standards

      for Accessible Design (hereinafter “2010 Standards”), the Building Code of the State of

      New York, as well as New York State Civil Rights Law §40-c and §40-d, New York State

      Human Rights Law §296 and New York City Human Rights Laws [Administrative Code]

      §8-107.

   3. The parties agree that the Plaintiff’s state and local law claims are factually and legally

      linked to the Plaintiff’s ADA claims. By that the parties mean that if Burger King is found

      to comply with the ADA, it also complies with the New York State and local laws. If

      Burger King is found to be not in compliance with the ADA, the state and local laws may

      provide additional relief to the Plaintiff, beyond that of the ADA, if the requirements of

      those laws are met.

   4. The parties have exchanged multiple rounds of settlement offers, but have not yet been

      able to reach an agreement.

   5. On November 29, 2019 the Plaintiff’s counsel served Rule 26 Automatic Disclosure

      Statement on the Defendant’s counsel.

   6. The Defendants have not served signed Rule 26 Automatic Disclosure Statement on the

      Plaintiff’s counsel.

   7. On November 29, 2019, the Plaintiff’s counsel served Plaintiff's First Interrogatories,

      Requests to Admit, and Requests for Production of Documents upon the Defendants.



                                               2
Case 1:19-cv-03799-NGG-PK Document 21 Filed 05/11/20 Page 3 of 4 PageID #: 98




   8. The Defendants have not responded to Plaintiff’s discovery requests, including requests to

       admit.

   9. On March 12, 2020, Plaintiff filed a Motion to Certify the Class.

   10. The Defendants have not responded or opposed the Motion to Certify the Class.

   11. Due to the COVID-19 pandemic and the shut-down of the subject Burger King and the

       offices of counsel to both Plaintiff and Defendants, the parties have not yet been able to

       complete expert reports, including an inspection of the property.

   12. Both Plaintiff and Defendants request that the court extend the discovery deadlines

       previously set in the case Scheduling Order set by the Court on October 23, 2019 out six

       months to allow the pandemic to pass (at least in substantial part) and allow the parties to

       complete expert discovery and prepare the case for trial.

   13. The parties intend to continue settlement discussions.



This stipulated and agreed join status report is submitted on this May 11, 2020,


/s/ Adam Ford
Adam Ford

Attorney for the Plaintiff
SEMYON GRINBLAT
Ford & Crane PLLC
228 Park Ave S #96142
New York, NY 10003-1502
213-915-4291
Email: adam.ford@fordcranelaw.com



                                                3
Case 1:19-cv-03799-NGG-PK Document 21 Filed 05/11/20 Page 4 of 4 PageID #: 99




/s/ Jay L. Yackow
Jay L. Yackow

Attorney for the Defendants
Jay L. Yackow, Attorney at Law
355 Post Avenue, Suite 201
Westbury, NY 11590
Tel: (516) 997-4040
Email: jyackow@yackowlaw.com


CC: All counsel of record (via ECF)




                                      4
